Title: From Thomas Jefferson to J. P. G. Muhlenberg, 3 April 1781
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel



Sir
In Council April 3d. 1781.

The Men under your Command who have been in the field from the beginning of the Invasion, having served a Tour of Duty unusually long, I am anxious to have them satisfied of the Accidents which have as yet prevented their relief. Others would have been ordered into their places long e’re this, had it not been for the enterprize meditated against Portsmouth. The changing the whole Militia was thought too dangerous an operation at that critical Time. They know the Circumstances which occasioned this enterprize to be laid aside. The Moment the Arrival of a Reinforcement to the Enemy obliged us to discontinue our Intentions, a body of Militia was called for to relieve them from the Counties which had not yet been in Service. I state to you in the Margin the whole of them. The six Counties first named were called on to aid in the Operations against Portsmouth. It is meant however that they shall be kept with the nine last named to serve a full tour and constitute the opposing force, discharging all others as fast as these come in, and first those which have been longest in the field. I must sollicit your most exact Attention to the Return of all Public Arms and Accoutrements and Ammunition put into the Hands of Militia, whenever  they shall be discharged. No Man should be discharged ’till he does this or gives a satisfactory Account of their Loss or expenditure.
I think myself very particularly obliged to acknowlege the patient Service of those who have been so long from Home, and am anxious that they should know that this has not proceeded from any previous Intention in Government, but from the Circumstances before explained. I hope they will be relieved in a very few Days and that in the meantime they will fill up the Measure of Merit by continuing to restrain the Excursions of the Enemy till others can come to succeed to those Duties. I beg Leave to have these matters particularly explained to Colo. Matthews and Bowyer and through them to their men who I believe have been longest from Home. I am &c,

T. J.

